Citation Nr: 0713170	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to an evaluation in 
excess of 10 percent for tinnitus.

During the course of this appeal, the veteran testified at 
hearings held before a Veterans Law Judge in June 2003 and 
before an Acting Veterans Law Judge in April 2005.  These 
Veterans Law Judges must participate in the determination of 
this claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.707 (2006).  An Acting Veterans Law Judge is 
participating in this decision pursuant to 38 U.S.C.A. 
§ 7102(a) (West 2002).

When this matter was previously before the Board in February 
2004, it was remanded.  Because the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
tinnitus claims seeking higher than a single 10 percent 
rating, when this issue was again before the Board in May 
2006, the adjudication of this claim was deferred.  The stay 
has been lifted and Board will adjudicate this claim.  

At the April 2005 Board hearing, in support of the tinnitus 
claim, the veteran testified that he had headaches due to 
this condition.  In light of his contention, the Board finds 
that the veteran asserted an informal claim of entitlement to 
secondary service connection for headaches.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  The veteran's claim 
seeking service connection for headaches as secondary to his 
tinnitus is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Because the application of the 
law to the undisputed facts is dispositive of this appeal, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  

The veteran requested an increased evaluation for tinnitus, 
asserting that he had constant and persistent ringing in both 
of his ears, essentially seeking entitlement to separate 10 
percent ratings for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), and stayed the adjudication of tinnitus rating 
cases affected by the Court's decision in Smith.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  As noted in the 
introduction, that stay on the adjudication of tinnitus 
rating cases has been lifted.

As the RO has pointed out, the veteran's bilateral tinnitus 
has already been assigned the maximum schedular rating 
available under Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher or separate schedular 
evaluations for tinnitus in each ear, that aspect of the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board further finds that there is no showing that the 
veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  There is no showing the 
disability results in marked interference with employment.  
Moreover, his tinnitus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for tinnitus is denied.



			
	Kathleen K. Gallagher	Clifford Olson
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


